UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 17, 2015 Date of Report (Date of earliest event reported) SUCCESS HOLDING GROUPINTERNATIONAL INC. (Exact name of Company as specified in its charter) Nevada 333-188563 99-0378256 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 531 Airport North Office Park Fort Wayne, Indiana 46825 (Address of principal executive offices) (Zip Code) (260) 450-1982 Company’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. As previously stated in the Form 8-K file with the Securities and Exchange Commission on August 13, 2015, the independent registered public accounting firm of Success Holding Group International, Inc. (the “Company”) withdrew on August 10, 2015. As a result, the Company is not currently able to have the required auditor’s review completed in order to file its Form 10-Q for the quarterly period ended June 30, 2015. The Company is actively seeking to engage a new independent registered public accounting firm and estimates it may take up to approximately 90 days to complete the financial statements and required review in order to file its Form 10-Q for the quarterly period ended June 30, 2015. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUCCESS HOLDING GROUP INTERNATIONAL INC. Date: August 17, 2015 By: /s/ Brian Kistler Brian Kistler President 3
